While I agree with the principle of law announced in this opinion that a property owner may recover damages occasioned by wrongful delay in the prosecution of condemnation proceedings, I cannot agree with its application to the facts in this case. Under our holding in Winkelman v. City of Chicago, 213 Ill. 360, damages were allowed against the city for fifteen months' delay after judgment. In the present case, the record shows that the award in favor of appellants was entered September 23, 1932, and nothing was done thereafter by the village until the suit was dismissed on February 24, 1934, a period of seventeen months. During this protracted period, the opinion states that on January 24, February 21, March 22, March 30, May 1, and September 25, 1933, appellants gave notice and demanded that the cause be placed on trial and final judgment entered. In addition to these six occasions, all of which were resisted by the village, the opinion states that the cause was thereafter continued on nine other occasions before it was finally dismissed by the village. This delay of seventeen months, during which fifteen continuances *Page 588 
were sought and obtained, brings the case squarely within the holding of the Winkelman case, supra.
It would seem immaterial whether any others besides appellants wanted the proceeding finally determined, so long as it is admitted that they had the right to recover damages occasioned by the wrongful delay. It would also seem immaterial how many other tracts of land were involved in the proceeding. The allegations of the complaint are sufficient to show an abuse of discretion by the court and unwarranted delay by appellee. Under these circumstances, the judgment should not have been affirmed.
Mr. JUSTICE JONES concurs in the above dissent.